Citation Nr: 1031230	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-49 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal Entitlement to a one time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  In 
that decision, the RO denied legal entitlement to a one time 
payment from the Filipino Veterans Equity Compensation Fund.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant applied for compensation under the recently enacted 
American Recovery and Reinvestment Act, under which a new one-
time benefit is provided for certain Philippine veterans to be 
paid from the "Filipino Veterans Equity Compensation Fund." 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009). 

Section 1002 (d) contains eligibility requirements similar to 
those applicable to claims for other benefits under VA law, i.e., 
service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, or service in the Philippine Scouts under section 14 of 
the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538), as well as discharge under conditions other than 
dishonorable.  See also 38 U.S.C.A. § 107(a)  (West 2002); 38 
C.F.R. § 3.40 (2009).   Section 1002(j)(2) of the new law also 
provides that VA will administer its provisions in a manner 
consistent with VA law including the definitions in 38 U.S.C.A. § 
101 except to the extent otherwise provided in the statute.

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department. A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In this case, the appellant sought compensation under the 
Filipino Veterans Equity Compensation Fund.  In his February 2009 
claim, the appellant indicated that he had served in the 3d 
battalion in the Bulacan Military Area.  Based on the information 
provided in the February 2009 claim, the RO requested 
verification of the appellant's service from the National 
Personnel Records Center (NPRC).  The NPRC responded in June 2009 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  The appellant filed a 
September 2009 notice of disagreement along with multiple 
documents purporting to show the required service, including an 
Appointment document, Identification document, Affidavit of 
Commanding Officer, and Certificate of Discharge.  The RO 
continued the denial of the claim in the October 2009 statement 
of the case, noting that another attempt to verify his service 
("reverification") was not required as the evidence submitted 
did not show any personal data that is substantially different 
than that VA has provided to the NPRC. 

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal 
Circuit addressed the issue of when VA's duty to assist required 
it to re-attempt verification of Philippine military service when 
new information was provided after an earlier adverse 
determination.  The Federal Circuit held that, generally, after a 
service department has failed to verify service, new evidence 
relating to a claimant's service requires VA to again request 
verification.  Id. at 1381.  While another attempt may not be 
required if new evidence is submitted that is cumulative of 
evidence previously submitted, here, the appellant had not 
submitted any documents in connection with his initial claim, and 
then submitted relevant documents after verification had been 
attempted.  Capellan requires another request for service 
verification in these circumstances.  A remand is thus required 
for the RO to make such a request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Contact the service department and seek 
service department verification of the 
appellant's claimed active service in the 
U.S. Armed Forces in the Far East in World 
War II.  In connection with this request, 
provide the service department with copies of 
any relevant records in the claims file, 
including those submitted by the appellant 
with his notice of disagreement.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



